Per Curiam.
Action to recover damages for the alleged wrongful death of plaintiff’s intestate. Plaintiff had a verdict in the court below which, upon defendant’s motion, was set aside and a new trial granted. Plaintiff appealed. The trial court granted the new trial upon the sole ground that the verdict was not sustained by the evidence, and the only question presented is whether the evidence is so manifestly in favor of the verdict as to render the order of the court below an abuse of discretion. A careful examination of the evidence leads to an *519affirmance. There is evidence sufficient to justify the submission of the case to the jury, but it is not so clearly and manifestly in favor of the verdict as to justify a reversal under the rule guiding this court in such cases.
Order affirmed.
Simpson, J., having heard the case in the court below, took no part.